Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Dae Hee Cho. No 67,769 on 03/01/2022.

The application has been amended as follows:
In claim 9,      Line 9: “were” has been changed to “are”.

                                 Line 14: “was” has been changed to “is”.

In claim 17,    Line 9: “were” has been changed to “are”.

                                 Line 15: “was” has been changed to “is”.




Claim Analysis – 35 USC § 101

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal register (Vol. 84 No.4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent eligible. The claims are patent eligible under 101, because generating permeability scaling functions, for instance, appears analogous to the step of training a neural network in 101 Analysis Example 39 - “Method for Training a Neural Network for Facial Detection” (“…the mathematical concepts are not recited in the claims. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. Thus, the claim is eligible because it does not recite a judicial exception).

In particular, in the Prong 1 analysis claims 1, 9 and 17 do not amount to an abstract idea, because the claims do not recite specifically mathematical steps, the claims do not recite a mental process because the steps cannot be practically performed in the human mind, and they do not recite a method of organizing human activity, such as a fundamental economic concept or managing interactions between people.  The claim limitations recite a method or system for generating upscaled subsurface distributions, which is a particular and useful purpose, including the generating of permeability scaling functions, and do not merely attempt to monopolize a specific mathematical concept or calculation or a mental process.

Thus claims 1, 9 and 17 are deemed patent eligible under 35 USC 101.  Claims 2-3, 5-8, 10, 11, 13, 15, 16, and 18-23 are dependent claims on claims 1, 9 and 17 and are therefore also patent eligible under 35 USC 101 as well.

Allowable Subject Matter
Claims 1-3, 5-11, 13 and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1:
The closest prior art, Wu (US Pub.20090306945) and Zhang (US Pub.20090259446) either singularly or in combination, fail to anticipate or render obvious the claims to the extent that they are presently understood by the examiner. 
Specifically, the prior art of the Record does not disclose or render obvious:
“generating a given permeability scaling function for the given feature of interest includes performing fluid flow simulation of the given feature of interest at different sample sizes to determine non-linear scaling of permeability with increase in size, wherein the non-linear scaling of the permeability with increase in size reflects heterogeneity of the given type of rock within the given feature of interest; and
          generating, with the one or more physical computer processors, upscaled subsurface distributions for the given feature of interest using the given permeability scaling functions function for the given feature of interest, wherein the upscaled subsurface distributions corresponds to a larger region of interest within the given feature of interest and estimates permeability distributions of the larger region of interest within the given feature of interest by taking into account both the given type of rock within the given feature of interest and size of the larger region of interest within the given feature of interest, and by incorporating the non-linear scaling of the permeability corresponding to the heterogeneity of the given type of rock within the given feature of interest.”

Similar limitations comprise the claims 9 and 17, therefore the claims 9 and 17 are allowable for same reasons as the Claim 1.

2, 3, 5-8, 10, 11, 13, 15, 16, and 18-23 are allowable due to their dependency on claims 1, 9 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857